FILED
                             NOT FOR PUBLICATION                            JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REGINALD C. HOWARD,                              No. 09-16620

               Plaintiff - Appellant,            D.C. No. 3:03-cv-00493-HDM-
                                                 RAM
  v.

GOBEL; GARY HILL,                                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Reginald C. Howard, a Nevada state prisoner, appeals pro se from the

district court’s order denying his motion under Federal Rule of Civil Procedure

60(b) for relief from the order dismissing the action. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review for an abuse of discretion, Latshaw v. Trainer

Wortham & Co., 452 F.3d 1097, 1100 (9th Cir. 2006), and we affirm.

      The district court did not abuse its discretion by denying Howard’s Rule

60(b) motion because Howard failed to prove by clear and convincing evidence

that defendants engaged in fraud or other misconduct in connection with the

settlement agreement, or to establish extraordinary circumstances or any other

ground warranting relief from the order of dismissal. See Fed. R. Civ. P. 60(b);

Casey v. Albertson’s Inc., 362 F.3d 1254, 1260 (9th Cir. 2004) (Rule 60(b)(3)

requirements); Latshaw, 452 F.3d at 1103 (Rule 60(b)(6) requirements).

      AFFIRMED.




                                         2                                    09-16620